 Case 3:19-cv-03050-TLB Document 21                Filed 06/02/20 Page 1 of 2 PageID #: 70



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

 KENNY GIPSON, JR.                                                                    PLAINTIFF

 v.                                    Civil No. 3:19-CV-3050

 BRIAN DAVIS, Individually and in his Official capacity as an
 employee of the Baxter County Sheriff's Department; MIKE
 HOLLAND, Individually and in his Official capacity as an em-
 ployee of the Baxter County Sheriff's Department; JOHN MONT-
 GOMERY, Individually and in his Official capacity as the Baxter
 County Sheriff; and the BAXTER COUNTY SHERIFF'S
 DEPARTMENT
                                                                                 DEFENDANT(S)


             AMENDED ORDER RESETTING SETTLEMENT CONFERENCE

        This case has been referred to the undersigned for a settlement conference. All parties and
their lead counsel are hereby ORDERED TO APPEAR before the undersigned at the U. S.
Fed-eral Building, 35 E. Mountain, Fayetteville, Arkansas, in Room 210 at 9:00 A.M. on
August 20, 2020. All participating attorneys must be of record. An insured party shall
appear by a repre-sentative of the insurer with the complete authority to agree to a settlement up
to the policy limits. An uninsured corporate party shall appear by a representative authorized to
agree to a settlement. If a public entity is a party, all of the members of the board of the public
entity, or a quorum of the entity, who have complete authority to agree to a settlement--or a
representative given such au-thority by the board members--shall appear. The complete
authority to agree to a settlement means that the representative must have the authority
to make an independent assessment of the value of the case and proposed settlement terms
as the settlement discussions proceed.

        Each party shall, before arriving at the settlement conference, ascertain in good faith the
best settlement proposal that such party can make and be prepared, if asked by the undersigned, to
communicate that settlement proposal to the under-signed in confidence. If no settlement
discus-sions have taken place, the court encourages an exchange of demands and offers prior to
the set-tlement conference.

       Each party shall provide the undersigned via email to at ELWsettle@arwd.uscourts.gov a
concise, confidential settlement statement no later than one week prior to the scheduled
con-ference. The statement shall contain a brief statement of the claims and defenses, a brief
statement of the evidence which the party expects to produce at trial, an itemized statement
of damages claimed or relief sought, and a description of settlement discussions to date.

       The purpose of the settlement conference is to precipitate settlement of this case, if that is
appropriate. It will be conducted in such a manner as not to prejudice any party in the event
 Case 3:19-cv-03050-TLB Document 21                   Filed 06/02/20 Page 2 of 2 PageID #: 71



settlement is not reached. To that end, all matters communicated to the undersigned in confidence
will be kept confidential by the undersigned, and will not be disclosed to the trial judge. The
undersigned, of course, will not serve as the trial judge in this case.

        At the settlement conference, the parties' counsel shall give a brief (5 minute) presentation
outlining the factual and legal highlights of their case. Separate caucuses will then be held with
each party and the party's representative(s).

        The request for parties' personal appearance is intended to increase the efficiency and ef-
fectiveness of the settlement conference by reducing the time for communication of offers and
expanding the ability to explore options for settlement.

      All parties and attorneys are to be aware the settlement conference will continue until
adjourned by the undersigned. The parties and attorneys should arrange their schedules
accordingly.

       If a party has a conflict with the scheduled time, please promptly notify Roxana Guerrero,
Courtroom Deputy, via email to ELWsettle@arwd.uscourts.gov or Roxana_Guer-
rero@arwd.uscourts.gov. In the event of settlement prior to the conference date, the court should
be advised by notifying Ms. Guerrero, Courtroom Deputy, at the email addresses above or at (479)
251-1946. Rescheduling requests 30 days or less prior to the scheduled settlement conference
must be for good cause and by motion.

        By motion, for good cause shown, the parties may request to be excused from the settle-
ment conference requirement set out it this order. "Good cause" will ordinarily be established by
a statement that the parties have unsuccessfully participated in a private mediation, and/or that the
posture of the case is such that the parties believe settlement efforts would be futile and the parties
intend to proceed to trial as scheduled. Motions to be excused from the settlement conference
must be filed no later than 30 days prior to the scheduled conference.

        If the trial is continued in this case, the settlement conference will remain as sched-
uled.

        IT IS SO ORDERED June 2, 2020.



                              BáBXÜ|Ç _A j|xwxÅtÇÇ
                              HONORABLE ERIN L. WIEDEMANN
                              UNITED STATES CHIEF MAGISTRATE JUDGE




                                                  2
